DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected because it is a duplicate of claim 2.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “wherein the embedded controller detects a failure during a boot process, switches a first SPI of a chipset from the SPI ROM to the embedded controller and executes the second BIOS firmware from the non-volatile memory device via a sideband access of the non-volatile memory device.”
With respect to independent claim 14, the prior art does not show the limitations of “wherein the embedded controller detects a failure during a boot process, switches an SPI of a 
With respect to independent claim 18, the prior art does not show the limitations of “switching an SPI of a chipset of the information handling system from the SPI ROM to an embedded controller; and recovering the first BIOS firmware in the SPI ROM based on the second BIOS firmware via the out-of-band network access.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Huang (2016/0124816 A1) appears to be the closest prior art. It shows recovering a BIOS using a backup BIOS when an error is encountered. Huang shows an embedded controller (SIO controller) and SPI ROM (2) as well as the backup BIOS storage device. But the reference does not show the claimed limitations noted above in the reasons for allowability.
Kleppinger et al. shows detecting boot failure and accessing BIOS stored in a hard disk to recover the BIOS, but it does not show the SPI ROM or chipset.
Shroff et al. shows primary and backup boot memories.
Liu et al. shows updating a BIOS.
Parthiban et al. shows detecting boot failure and using a secondary boot process to recover.
Huang et al. shows choosing between custom or factory boot mode.
Cady et al. shows detecting boot failures or errors and determining recovery actions.
Rahardjo et al. detecting and recovering from boot failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186